On order of the Chief Justice, the joint motion of Service Employees International Union Local 517M and the Michigan State Employees Association to file a brief amicus curiae is GRANTED. The amicus brief submitted on July 19, 2018, is accepted for filing. On further order of the Chief Justice, the joint motion of International Union, United Automobile, Aerospace and Agricultural Implement Workers of America and UAW Local 6000 to file a brief amicus curiae is GRANTED. The amicus brief submitted on July 20, 2018, is accepted for filing.